Citation Nr: 9906147	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  96-13 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to an effective date earlier than August 31, 
1992, for the award of disability compensation benefits 
resulting from the grant of service connection for mucosis 
fungoides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from February 1964 to 
December 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 RO rating decision that increased 
the evaluation for the veteran's service-connected mycosis 
fungoides from 30 to 100 percent disabling, effective on June 
1, 1994.  Subsequent to this decision, in June 1995, the RO 
changed the effective date of the 100 percent evaluation to 
August 31, 1992. 

Also stemming from this appeal was the RO's denial in June 
1995 of a claim of entitlement to Dependent's Educational 
Assistance Benefits under Chapter 35, Title 38, United States 
Code.  However, as this claim was subsequently granted by the 
RO in April 1996, it is no longer in appellate status and 
will not be further addressed in this decision.

In March 1995 the veteran filed a claim for a total rating 
based on individual unemployability.  The RO must take 
appropriate action in this matter.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's initial claim of service connection for 
mycosis fungoides was received by VA on August 31, 1992.

3.  No record or other evidence that could be construed as an 
informal claim for VA compensation or benefits for mycosis 
fungoides was received by VA prior to August 31, 1992.

4.  Based on a determination that the veteran's mycosis 
fungoides is a form of non-Hodgkin's lymphoma, service 
connection for non-Hodgkin's lymphoma was granted by VA 
pursuant to a VA liberalizing regulation of October 26, 1990.

5.  The first manifestations of the veteran's mycosis 
fungoides occurred more than one year before August 31, 1992.


CONCLUSION OF LAW

The proper effective date for an award of disability 
compensation benefits resulting from the grant of service 
connection for mycosis fungoides is August 31, 1991.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.114(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In 1983 the RO received an Agent Orange examination report 
based on an examination that the veteran underwent in August 
1983.  Shortly after its receipt of this examination report, 
in November 1983, the RO informed the veteran of its denial 
of any chronic residual disabilities resulting from possible 
herbicide exposure.

According to a May 1984 VA consultation sheet, the veteran 
was diagnosed as having possible parapsoriasis and rule out 
mycosis fungoides (a chronic or rapidly progressive form of 
cutaneous T-cell lymphoma [(CTCL)], Dorland's Illustrated 
Medical Dictionary 1088 (28th ed. 1994)).

A June 1984 VA pathological report shows that a biopsy was 
performed on the veteran's right flank skin.  This report 
also reflects a preoperative diagnosis of parapsoriasis and 
rule out mycosis fungoides.  Microscopic findings as noted on 
this report revealed moderate perivascular lymphocytic 
infiltration in the dermis and no atypical cells.  A 
diagnosis was given of changes compatible with parapsoriasis, 
small plaque type.

In August 1984, the veteran filed a claim of service 
connection for a skin rash secondary to Agent Orange 
exposure.  In October 1984, the RO denied this claim on the 
basis that new and material evidence had not been submitted 
to change its prior adverse decision in November 1983.  The 
veteran was given his appeal rights in regard to this 
decision and he filed a Notice of Disagreement.

In a January 1985 rating decision, the RO denied service 
connection for a skin condition as a result of possible 
exposure to herbicides.

In February 1985, the RO received a letter from the veteran 
who said that he had had a skin rash on some part of his body 
since serving in Vietnam and that he was not a doctor or 
expert in dioxin exposure.  Accordingly, he said that he was 
no longer claiming that his condition was caused by Agent 
Orange or any other dioxin despite his exposure to them.  He 
went on to say that that did not change the fact that he had 
had a serious skin problem for almost 20 years.

VA clinical records in April and May 1988 reflect a diagnosis 
of rule out "MF".

In May 1988 the veteran underwent biopsies of a lesion on his 
left calf and left chest.  Findings were compatible with 
parapsoriasis small plaque type.  Private biopsy reports in 
November 1989 revealed a diagnosis of psoriasiform 
dermatitis.

A January 1990 medical note addressed to the veteran shows 
that he was due for a skin cancer check-up.

A December 1990 private office note shows that the veteran 
wanted to discuss mycosis fungoides regarding his exposure to 
Agent Orange in Vietnam.  The note also shows that the 
veteran was advised that "dx is not M.F. and parapsoriasis 
stays parapsoriasis".

The veteran was seen in consultation at a private dermatology 
clinic in April 1991.  The physician who examined the veteran 
assessed that there was clinical and pathologic evidence of 
parapsoriasis.  He also said that the clinical appearance of 
these lesions was consistent with early evolving mycosis 
fungoides, but a diagnosis of CTCL could not be made at that 
time.  He indicated that the veteran had been scheduled to 
begin "PUVA" twice a week.  He also issued a letter to the 
veteran's referring physician stating that the veteran had a 
clinical and pathological diagnosis of parapsoriasis and that 
this may well represent early evolving CTCL, but that he was 
unable to provide a firm diagnosis of CTCL at that time.

On August 31, 1992, the veteran filed a claim of service 
connection for mycosis fungoides.

A private biopsy report dated in September 1992 notes the 
possibility of a form of mycosis fungoides or other cutaneous 
T-cell lymphoma.

A September 1992 medical note addressed to the veteran shows 
that he was due to a skin cancer check-up.

On file is an October 1992 letter from a private physician 
who said that the veteran was under his care for rheumatoid 
arthritis.  He also said that the veteran carried a diagnosis 
of T-cell leukemia and was felt to probably have mycoses 
fungoides, but that the veteran was under the care of a 
dermatologist.

In November 1992 the RO received office notes from a private 
dermatologist showing treatment for skin problems since 
October 1989.  

In March 1994 the veteran underwent a VA examination where he 
was diagnosed as having mycosis fungoides.

In an August 1994 rating decision, the RO granted service 
connection for mycosis fungoides and assigned a 30 percent 
evaluation, effective on August 31, 1992.  This evaluation 
was increased to 100 percent by the RO in March 1995, 
effective in June 1994.

In a June 1995 rating decision, the RO found clear and 
unmistakable error in its prior determination of an effective 
of June 1994 for a 100 percent evaluation for mycosis 
fungoides.  The RO changed the effective date to August 31, 
1992. 

At a hearing held at the RO in March 1996, the veteran said 
that he had had mycosis fungoides since April 1992, and had 
not been able to actually submit a claim of service 
connection for this disability until August 1992 because of 
chemotherapy treatment.  He said that accordingly he should 
be granted an effective date for compensation back to April 
1992 under 38 C.F.R. § 3.114.

At the March 1996 hearing, the veteran submitted a statement 
from his wife who said that the veteran began having 
significant problem with his legs in November 1991 and that 
plans to initiate chemotherapy were made in March 1992.  The 
veteran also submitted a letter from his private physician 
who said that the veteran completed a course of chemotherapy 
with Cytoxan in June 1994.

At a hearing before a member of the Board in July 1998, the 
veteran testified that knowing what he knew then, the first 
stages of mycosis fungoides occurred in 1983.  He also said 
that the first confirmation of the disease was made in 1991.  
The veteran's representative stated that the veteran's 
original claim of service connection for a skin condition due 
to Agent Orange exposure filed in August 1984 was 
"inextricably intertwined with the issue at hand and 
warrant[ed] reference."



II.  Legal Analysis

The veteran's claim for an earlier effective date for his 
service-connected mycosis fungoides is well grounded in that 
it is not inherently implausible.  38 U.S.C.A. § 5107(a).  
The facts relevant to the issue have been properly developed, 
and the statutory obligation of the VA to assist the veteran 
in the development of his claim is satisfied.  Id.

The statutory provisions for assigning effective dates for 
awards of compensation are set forth in 38 U.S.C.A. § 5110 
(West 1991).  As a general rule, the effective date of an 
award of compensation benefits shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore.  38 U.S.C.A. § 5110(a) 
(West 1991).  Any communication from or action by a veteran 
indicating an intent to apply for a benefit under laws 
administered by VA may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155 (1998).

An exception to the above-noted general rule was created by 
Congress in 38 U.S.C.A. § 5110(g) (West 1991), which provides 
that where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue.  In no event shall such award or increase be 
retroactive for more than one year from date of application 
therefor.  

Similarly, under 38 C.F.R. § 3.114(a)(3), if a claim is 
reviewed at the request of the veteran more than one year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
receipt of such request.  The provisions of § 3.114 require 
that the evidence show that the veteran meet all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law or VA issue and that such eligibility 
existed continuously from the date to the date of claim or 
administrative determination of entitlement.  § 3.114(a).  

On October 26, 1990, VA promulgated 38 C.F.R. § 3.313 to 
implement a determination by the Secretary that there is a 
relationship between Vietnam Service and the development of 
non-Hodgkin's lymphoma (NHL).  55 Red. Reg. 43,123 43, 124 
(1990).  According to section 3.313, service in Vietnam 
during the Vietnam Era together with the development of NHL 
manifested subsequent to service is sufficient to establish 
service connection for that disease.  This section was given 
a retroactive effective date of August 5, 1964, the beginning 
date of the Vietnam era.  55 Fed.Reg. at 43, 124; 55 Fed. 
Reg. 25, 339 (1990) (notice of proposed rulemaking). 

In February 1994, a VA General Counsel Precedent Opinion 5-94 
(Feb. 18, 1994), was issued which addressed the question of 
how the provisions of 38 U.S.C.A. § 5101(a), 5110(a), and 
5110(g) and 38 C.F.R. § 3.114(a) were to be applied in 
establishing an effective date for service connection for NHL 
under the August 5, 1964, retroactive effective date noted in 
§ 3.313.  In this regard, the General Counsel stated that the 
eligibility criteria provision of section 3.114(a) applied 
even where a liberalizing law had a retroactive effective 
date, and barred any retroactive benefits for NHL under 
section 3.313 because no veteran could meet the eligibility 
criteria as of the retroactive effective date of 1964.  That 
is, no one could have served in Vietnam during that era and 
subsequently developed NHL by 1964.  Under this opinion, 
which is binding on the Board pursuant to 38 U.S.C.A. 
§ 7104(c), the veteran would not be entitled to an earlier 
effective date under § 3.114 since he was not a veteran 
diagnosed with mycosis fungoides in 1964.  In other words, he 
did not meet all of the eligibility criteria on the 
retroactive effective date of June 1964 and continuously from 
thereon.

However, subsequent to the General Counsel opinion noted 
above, the Court of Veterans Appeals (Court) decided the case 
of McCay v. Brown, 9  183 (1996) (affirmed in McCay v. Brown, 
106 F.3d (Fed. Cir. 1997)).  In this case, the Court 
determined that the requirement pursuant to § 3.114(a) that a 
claimant must meet all eligibility criteria on the effective 
date of the liberalizing law or administrative issue, and 
continuously from that date to the date of the claim, was not 
a permissible construction of 38 U.S.C.A. § 5110(g) where a 
liberalizing law had a retroactive effective date.  The Court 
explained that such an interpretation would be error because 
it would result in unequal treatment of claimants.  It thus 
awarded retroactive benefits to the veteran with payment 
beginning one year prior to the date of the claimant's 
application for benefits.  

Since McCay was issued during the pendency of this appeal and 
is a more favorable interpretation of section 3.114(a) as it 
applies to liberalizing laws with retroactive effective dates 
than the holding in O.G.C. Precedent 5-94 (February 1994), 
the veteran is entitled to the benefit of this law.  See 
Karnas v. Derwinski, 1  308, 313 (1991); McCay v. Brown, 9  
18, 188 (1996).   

In light of the foregoing, the veteran is entitled to an 
award of benefits effective one year prior to the date of his 
application or the date of administrative determination of 
the entitlement, whichever is earlier.  38 U.S.C.A. 
§ 5110(g).  The veteran filed his claim of service connection 
for mycosis fungoides on August 31, 1992.  The RO determined 
that the veteran's mycosis fungoides is a form of non-
Hodgkin's lymphoma and, accordingly, granted service 
connection for mycosis fingoides based on 38 C.F.R. § 3.313, 
which provides for the grant of service connection for non-
Hodgkin's lymphoma in veteran's who served in Vietnam.

Because the grant of service connection was the result of the 
veteran's application of August 31, 1992, the earliest 
effective date for the award of compensation benefits for 
service connection for mycosis fungoides is August 31, 1991.   
The medical reports show that the veteran was treated for 
manifestations of mycosis fungoides as early as 1988, 
although a firm diagnosis was not established until several 
years later.  The entire medical record, not the date of 
diagnosis, is determinative.  Taken as a whole, the evidence 
establishes that clinical manifestations of mycosis fungoides 
were present earlier than August 31, 1991.  Therefore, the 
record establishes a basis for an effective date of August 
31, 1991, one year preceding the date of the application on 
which the grant of service connection was based..

The veteran's argument to the effect that he is entitled to 
compensation retroactive to the date of his original claim of 
service connection for a skin condition based on exposure to 
Agent Orange in 1984 has been considered.  However, the clear 
effective date provisions as passed by Congress must be 
followed and cannot be ignored.  Under the facts and law 
applicable in the present case, there is no legal basis for 
assigning an effective date prior to August 31, 1991, for the 
grant of service connection for mycosis fungoides.  Since the 
law in the instant case is dispositive, the veteran's appeal 
must be denied.  Sabonis v. Brown, 6 Vet.App. 426, 430 
(1994).  

It should be noted that although the effective date of the 
grant of service connection is August 31, 1991, actual 
payment of compensation may not be made for any period prior 
to the first day of the month following the month in which 
the award became effective.  38 U.S.C.A. § 5111(a) (West 
1991); 38 C.F.R. § 3.31 (1998).  Therefore the correct 
effective date for payment of compensation is September 1, 
1991.


ORDER

An effective date of August 31, 1991, for the award of 
disability compensation benefits resulting from the grant of 
service connection for mucosis fungoides is granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

- 10 -


- 1 -


